Title: To James Madison from Sylvanus Bourne, 10 January 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 10 January 1806, Amsterdam. “In transmitting the inclosed Gazettes I take the occasion to repeat that my friends Mesr Geo Salmon & Wm Taylor Esqs of Baltimore I presume will have no objection to execute in my behalf the customary bond for the faithfull execution of the duties of my office & I beg leave to refer you to those Gentlemen on this point.”
                